DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 31, 2022 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20190025629) in view of Kang et al. (US 20170199429), Mimura et al. (US 20050146897), and Wang et al. (US 8477258).
Regarding claim 1, Yang discloses (Figs. 1-3) a display, comprising: an array substrate (303); a color filter substrate (302) disposed above the array substrate; a backlight (305) disposed on the color filter substrate; and a reflector (309) disposed on the backlight, wherein the backlight emits light away from the color filter substrate, the light is reflected by the reflector 
Yang does not necessarily disclose a built-in polarizer disposed between the color filter substrate and the array substrate and a backlight comprising a plurality of light emitting diodes and/or a plurality of miniature light emitting diodes directly disposed at intervals on the color filter substrate.
Kang discloses (Figs. 1A-9F) a built-in polarizer (118) disposed between the color filter substrate and the array substrate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kang to improve the utilization efficiency of the light. 
Mimura discloses (Fig. 5) a backlight (combination of 1 and 12) directly disposed on the color filter substrate (3, 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Mimura to prevent deterioration of visual quality and to ensure a sufficient amount of guide light. 
Wang discloses (Fig. 7) a backlight comprising a plurality of light emitting diodes (103) and/or a plurality of miniature light emitting diodes directly disposed at intervals. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Wang to obtain an overall uniform light source throughout the display.
Regarding claim 5, Yang discloses (Figs. 1-3) the array substrate (303) comprises anyone of an active array substrate and a passive array substrate.
Regarding claim 7, Yang discloses (Figs. 1-3) a surface the reflector has a reflective brightness enhancing film material for polarizing light (sections 0021, 0029).
.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, Kang, Mimura, and Wang in view of Inoue et al. (US 20120235948).
Regarding claim 2, Yang does not necessarily disclose said display further comprises: a first circuit driving device disposed under the array substrate; a first circuit trace disposed on the color filter substrate, and extending outward beyond the color filter substrate and bent under the array substrate to electrically connect the first circuit driving device; a second circuit driving device disposed under the array substrate; and a second circuit trace disposed on an upper surface of an edge of the array substrate, and extending outward beyond the array substrate and bent under the array substrate to electrically connect the second circuit driving device, wherein the first circuit driving device is configured to drive the backlight on the color filter substrate through a first circuit trace, and the second circuit driving device is configured to drive a transistor on the array substrate through the second circuit trace.
Inoue discloses (Figs. 1-18) said display further comprises: a first circuit driving device (22, 922) disposed under the array substrate (33); a first circuit trace (240) disposed on the color filter substrate (32), and extending outward beyond the color filter substrate and bent under the array substrate to electrically connect the first circuit driving device; a second circuit driving device (12, 221) disposed under the array substrate; and a second circuit trace (33, 40) disposed on an upper surface of an edge of the array substrate, and extending outward beyond the array substrate and bent under the array substrate to electrically connect the second circuit driving device, wherein the first circuit driving device (22, 922) is configured to drive the backlight on the color filter substrate through a first circuit trace, and the second circuit driving device (12, 
Regarding claim 3, Yang does not necessarily disclose the second circuit driving device is disposed between the first circuit driving device and the array substrate such that the first circuit trace is closer to an outside of the display than the second circuit trace.
Inoue discloses (Figs. 1-18) the second circuit driving device (12, 221) is disposed between the first circuit driving device (22, 922) and the array substrate (33) such that the first circuit trace is closer to an outside of the display than the second circuit trace. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Inoue to provide signals to the front light source and to the liquid crystal panel.
Regarding claim 4, Yang does not necessarily disclose the display further comprises: a circuit driving device disposed under the array substrate; a circuit trace disposed on the color filter substrate, extending outwardly and bent downwardly along a sidewall of the color filter substrate and a sidewall of the array substrate to form an electrical connection therewith, and then bent under the array substrate to electrically connect the circuit driving device, wherein the circuit trace is configured to connect the array substrate, to electrically connect the backlight and the array substrate to the circuit driving device, and the circuit driving device is configured to drive the backlight on the color filter substrate and the transistor on the array substrate through the circuit trace.
.
Claims 9, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Mimura and Wang. 
Regarding claim 9, Yang discloses (Figs. 1-3) a display comprising: an array substrate (303); a color filter substrate (302) disposed above the array substrate; a backlight (305) disposed on the color filter substrate; and a reflector (309) disposed on the backlight.
Yang does not necessarily disclose a backlight comprising a plurality of light emitting diodes and/or a plurality of miniature light emitting diodes directly disposed at intervals on the color filter substrate.
Mimura discloses (Fig. 5) a backlight (combination of 1 and 12) directly disposed on the color filter substrate (3, 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Mimura to prevent deterioration of visual quality and to ensure a sufficient amount of guide light. 

Regarding claim 13, Yang discloses (Figs. 1-3) the array substrate (303) comprises anyone of an active array substrate and a passive array substrate.
Regarding claim 15, Yang discloses (Figs. 1-3) the backlight (305) emits light away from the color filter substrate, the light is reflected by the reflector (309) and then passes through the color filter substrate and the array substrate.
Regarding claim 16, Yang discloses (Figs. 1-3) a surface the reflector has a reflective brightness enhancing film material for polarizing light (sections 0021, 0029).
Regarding claim 17, Yang discloses (Figs. 1-3) the reflector has an atomizing surface for homogenizing light (sections 0021, 0029).
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, Mimura, and Wang in view of Inoue
Regarding claim 10, Yang does not necessarily disclose the display further comprises: a first circuit driving device disposed under the array substrate; a first circuit trace disposed on the color filter substrate, and extending outward beyond the color filter substrate and bent under the array substrate to electrically connect the first circuit driving device; a second circuit driving device disposed under the array substrate; and a second circuit trace disposed on an upper surface of an edge of the array substrate, and extending outward beyond the array substrate and bent under the array substrate to electrically connect the second circuit driving device, wherein 
Inoue discloses (Figs. 1-18) said display further comprises: a first circuit driving device (22, 922) disposed under the array substrate (33); a first circuit trace (240) disposed on the color filter substrate (32), and extending outward beyond the color filter substrate and bent under the array substrate to electrically connect the first circuit driving device; a second circuit driving device (12, 221) disposed under the array substrate; and a second circuit trace (33, 40) disposed on an upper surface of an edge of the array substrate, and extending outward beyond the array substrate and bent under the array substrate to electrically connect the second circuit driving device, wherein the first circuit driving device (22, 922) is configured to drive the backlight on the color filter substrate through a first circuit trace, and the second circuit driving device (12, 221) is configured to drive a transistor on the array substrate through the second circuit trace. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Inoue to provide signals to the front light source and to the liquid crystal panel. 
Regarding claim 11, Yang does not necessarily disclose the second circuit driving device is disposed between the first circuit driving device and the array substrate such that the first circuit trace is closer to an outside of the display than the second circuit trace.
Inoue discloses (Figs. 1-18) the second circuit driving device (12, 221) is disposed between the first circuit driving device (22, 922) and the array substrate (33) such that the first circuit trace is closer to an outside of the display than the second circuit trace. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 
Regarding claim 12, Yang does not necessarily disclose the display further comprises: a circuit driving device disposed under the array substrate; a circuit trace disposed on the color filter substrate, extending outwardly and bent downwardly along a sidewall of the color filter substrate and a sidewall of the array substrate to form an electrical connection therewith, and then bent under the array substrate to electrically connect the circuit driving device, wherein the circuit trace is configured to connect the array substrate, to electrically connect the backlight and the array substrate to the circuit driving device, and the circuit driving device is configured to drive the backlight on the color filter substrate and the transistor on the array substrate through the circuit trace.
Inoue discloses (Figs. 1-18) the display further comprises: a circuit driving device (22, 922) disposed under the array substrate (33); a circuit trace (240) disposed on the color filter substrate (32), extending outwardly and bent downwardly along a sidewall of the color filter substrate and a sidewall of the array substrate to form an electrical connection therewith, and then bent under the array substrate to electrically connect the circuit driving device, wherein the circuit trace is configured to connect the array substrate, to electrically connect the backlight and the array substrate to the circuit driving device, and the circuit driving device (22, 922) is configured to drive the backlight on the color filter substrate and the transistor on the array substrate through the circuit trace. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Inoue to provide signals to the front light source and to the liquid crystal panel.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yang, Mimura, and Wang in view Kang.
Regarding claim 18, Yang discloses (Figs. 1-3) the display further comprises a liquid crystal layer (304).
Yang does not necessarily disclose a built-in polarizer disposed between the color filter substrate and the array substrate.
Kang discloses (Figs. 1A-9F) a built-in polarizer (118) disposed between the color filter substrate and the array substrate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kang to improve the utilization efficiency of the light. 
Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-13, and 15-18 have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES S CHANG/Primary Examiner, Art Unit 2871